Name: Commission Regulation (EEC) No 1129/81 of 29 April 1981 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 81 No L 1 18/27Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1129/81 of 29 April 1981 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission, that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/8 1 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 926/81 0 ; Whereas it follows from applying the detailed rules contained ir Regulation (EEC) No 926/81 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1981 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 183 , 16 . 7 . 1980 , p . 1 . (2) OJ No L 90, 4 . 4 . 1981 , p . 26 . O OJ No L 93 , 6 . 4 . 1981 , p . 38 . No L 118/28 Official Journal of the European Communities 30 . 4. 81 ANNEX to the Commission Regulation of 29 April 1981 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT Week No 5 Week No 6 Week No 7 Week No 8 heading from 4 to 10 from 11 to 17 from 18 to 24 from 25 to 31 No May 1981 (') May 1981 (') May 1981 (') May 1981 (') 02.01 A IV b) 1 95-253 94-105 91-825 91-068 2 66-677 65-874 64-278 63-748 3 104-778 103-516 101-008 100-175 4 123-829 122-337 119-373 118-388 5 aa) 123-829 122-337 119-373 118-388 bb) 173-360 171-271 167-122 165-744 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in the voluntary restraint agreements or those laid down in Commission Regulations (EEC) No 3379/80, (EEC) No 3380/80 , as amended by Regulation (EEC) No 1063/81 , (EEC) No 3349/80, (EEC) No 644/81 , (EEC) No 776/81 and (EEC) No 1102/81 .